Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 29, 2019

                                        No. 04-18-00006-CR

                                        Brandon Lee RICE,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 13170CR
                          Honorable Enrique Fernandez, Judge Presiding


                                           ORDER
Sitting:         Marialyn Barnard, Justice (not participating)
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On May 13, 2019, appellant filed a number of pro se documents, which we construe as a
motion for rehearing. Our opinion in this appeal issued on April 25, 2018, and this court’s
plenary power to consider any relief sought by appellant expired sixty days thereafter. See TEX.
R. APP. P. 19.1(a). Accordingly, appellant’s motion is DISMISSED FOR LACK OF
JURISDICTION.

           It is so ORDERED on May 29, 2019.

                                                                 PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court